DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/22/2021.  Claims 1-15 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed12/22/2021 with respect to claim 1 have been fully considered and are persuasive.   Specifically, the applicant argued ,as recited in remarks, “…same particle at a ratio of approximately 6:1 or greater. Neither Sung nor Park teaches or suggested this claimed composition ratio”. After review of the references, the examiner agrees with the applicant. The rejections of claims 1-14 are hereby withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest a quantum dot -based color display “wherein the Group II component in the core portion being in a weight ratio to a Group VI component in the core portion of approximately 6:1 or greater;” in combination with other features of the present claimed invention.
Regarding claims 2-14, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 15 the prior art of record fails to teach or suggest the combination of limitations set forth in claim 15 ;specifically, the prior art fails to teach or suggest  a quantum dot -based color display “wherein a core portion of the light-emitting Group I-VI core-shell structure quantum dots having an excess amount of a Group II component, the Group II component in the core portion being in a weight ratio to a Group VI component in the core portion of approximately 6:1 or greater, and wherein the Group II component includes cadmium;” in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879